Name: Commission Regulation (EEC) No 2304/79 of 19 October 1979 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 264/ 16 Official Journal of the European Communities 20. 10 . 79 COMMISSION REGULATION (EEC) No 2304/79 of 19 October 1979 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegeta ­ bles HAS ADOPTED THIS REGULATION : Article 1 The first sentence of the second subparagraph of Article 5 (2) of Regulation (EEC) No 1530/78 shall be replaced by the following : ' In the case of tomato concentrates and tomato juices, the statement referred to under (d) may also include the quantity of concentrate or juice, not exceeding 40 % of the total quantity obtained, which may undergo subsequent market prepara ­ tion .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1639/79 (2 ), and in particular Article 3c thereof, Whereas experience has shown that, in order to facil ­ itate the work of undertakings producing tomato concentrates and tomato juices, certain rules relating to the submission of applications for aid in respect of those products, as laid down in Commission Regula ­ tion (EEC) No 1 530/78 (3), as amended by Regulation (EEC) No 1732/79 (4), should be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 October 1979 . For the Commission Finn GUNDELACH Vice-President ( 1 ) OJ No L 73, 21 . 3 . 1977, p. 1 . (2 ) OJ No L 192, 31 . 7 . 1979 , p. 3 . (3 ) OJ No L 179, 1 . 7 . 1978 , p . 21 . (&lt;) OJ No L 199 , 7 . 8 . 1979, p. 22.